OPINION
By THE COURT.
This cause comes on for hearing upon a motion for an order to reconsider the conclusions reached and announced in the Court’s opinion, which was rendered on February 7, 1956. A further review of the record discloses that the decision of this Court was duly journalized by entry filed in this cause on February 23, 1956, and pursuant to said entry this cause was remanded to the Municipal Court of the City of Columbus to carry the judgment into effect and for execution.
*265Therefore in the absence of an application for rehearing filed within time pursuant to the rules of this Court, this Court has no jurisdiction to determine the motion to reconsider, and the same is dismissed.
FESS, NICHOLS and GRIFFITH, JJ, concur.